Citation Nr: 0723027	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  04-24 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to service connection for skin disability of the 
bilateral hands and feet, diagnosed as keratoderma.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1969 to May 
1972 and also from November 1990 to July 1991.  The veteran 
has recognized Vietnam service and service in Southwest Asia 
during Operations Desert Shield and Desert Storm.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).

In June 2004, the veteran requested a hearing before the RO.  
An April 2005 statement signed by the veteran's 
representative, advised VA that the veteran wished to 
withdraw his request for a personal hearing and have his case 
sent to the Board.  The Board finds that there is no request 
for a personal hearing pending.  


FINDING OF FACT

A skin disability of the bilateral hands and feet was not 
evident during active service and is not shown to have been 
caused by any in-service event.


CONCLUSION OF LAW

A skin disability of the bilateral hands and feet was not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 101(2), (24), 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.1(d), 3.6(a), 3.102, 3.303, 3.306, 3.317 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

By letter dated in October 2003, which is before initial 
consideration of the claim, VA advised the veteran of the 
essential elements of the VCAA.  VA informed the veteran of 
the types of evidence needed in a claim for service 
connection.  VA also told him that it would make reasonable 
efforts to help him get the evidence necessary to 
substantiate his claim for service connection, but that he 
must provide enough information so that VA could request any 
relevant records.  VA told him that it was responsible for 
obtaining any evidence held by a federal government agency.  
The veteran was informed that if he had any evidence in his 
possession pertaining to the claim, he should submit it to 
VA.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The notice to the veteran did not include 
the last two elements; however, the Board finds no prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA has of record private medical 
records, VA treatment records, and service medical records.  
The Board notes that the veteran identified an examination 
report from September 1993 which the Board was unable to 
obtain.  In June 2005, VA received a letter from the medical 
center identified by the veteran stating that no records were 
found.  VA has satisfied its duty to assist as to this 
evidence.  

VA has not provided the veteran with an examination in 
connection with the claim for service connection; however, 
the Board finds that an examination was not necessary to make 
a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 
2002).  Specifically, under the law, an examination or 
opinion is necessary to make a decision on the claim when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, (2) 
evidence establishing that an event, injury, or disease 
occurred in service, or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. 
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i) (2006).   

As explained below, the competent evidence does not show an 
event, injury, or disease occurred in service.  Therefore, 
the Board finds that the veteran's skin disability of the 
bilateral hands and feet does not meet the criteria to 
warrant a VA examination.  See id.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II. Service Connection

The veteran asserts that he has a skin disability of the 
bilateral hands and feet as a result of his active military 
service.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence shows that the veteran had a 
chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  
In addition, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).

For service connection purposes, the term "veteran" means a 
person who served in the active military, naval, or air 
service and who was discharged or released therefrom under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2); 
38 C.F.R. § 3.1(d).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6(a).

38 U.S.C.A. § 101(24) makes a clear distinction between those 
who have served on active duty for training and those who 
have served on inactive duty for training.  Paulson v. Brown, 
7 Vet. App. 466, 470 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran has a skin disability of the bilateral feet and 
hands diagnosed in March 2003 as keratoderma.  Therefore, the 
only remaining question is whether or not the veteran's 
current skin disability is related to his active military 
service.  The Board notes that 38 C.F.R. § 3.317 (2006), 
dealing with undiagnosed illnesses, is not applicable to this 
case as the veteran has a clear diagnosis.

After a careful review of the evidence, the Board finds that 
the preponderance of it is against a finding that the veteran 
warrants service connection for a skin disability of the 
bilateral hands and feet.  The veteran's service medical 
records do not show a skin disability of the bilateral hands 
and feet during any of his periods of active service.  

The veteran's first period of active service was during 
Vietnam.  The veteran was released from active service in May 
1972.  The service medical records from that time show no 
diagnosis or treatment for a skin disability.  A March 1972 
discharge examination report noted that the veteran's skin, 
feet, and upper extremities were normal at that time.  Under 
the summary of defects, the examiner noted a right index 
finger tip injury and that the veteran should have certain 
assignment restrictions until July 1972 because of this 
injury.  A VA radiology report from July 1972, two months 
after the veteran's discharge, noted that the veteran had 
"increased density over the dorsal aspect of the distal end 
of the right index finger which probably represent[ed] 
keratinization of the nail."  

Even assuming that the veteran had some keratinization during 
his active service in Vietnam (which is not shown by the 
competent medical evidence), service connection would not be 
warranted.  There is no competent medical evidence linking 
any keratinization of the nail with the veteran's current 
diagnosis of keratoderma of the bilateral hands and feet.  
The first evidence of record showing any possible skin 
disability after this is from November 1990, when the veteran 
reported having athletes' foot.  This report is many years 
after the veteran's active service in Vietnam, and is 
evidence against any claim for service connection for a skin 
disability of the feet or hands based on the veteran's 
Vietnam service.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).  The Board also notes that at a yearly VA 
examination in March 2002, the veteran reported that he had 
had chronic dry skin since he returned from Desert Storm.  

The Board is aware that the veteran reported foot trouble, 
explained as athletes' feet, at an examination just days 
before he reentered active duty in November 1990.  This was 
not during a period of active military, naval, or air 
service.  However, this report could be indicative of the 
veteran's condition just prior to his second period of active 
military service.  A preexisting injury or disease will be 
considered to have been aggravated by service where there is 
an increase in disability during such service, unless there 
is a specific finding that the increase in disability is due 
to the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  As explained below, an April 1991 
examination reported no skin or feet disabilities at that 
time.  This shows that any preexisting foot trouble the 
veteran may have had at the entrance of this period of active 
service, during Operations Desert Shield and Desert Storm, 
was only acute and transitory and fully resolved before his 
separation from active service in July 1991.  
 
Even assuming that the veteran was presumed in sound physical 
condition when starting his period of active duty in November 
1990, service connection would not be warranted because there 
is no showing of service incurrence.  The veteran's service 
medical records from his active service during Operations 
Desert Shield and Storm show no diagnosis or treatment for a 
skin disability.  An April 1991 examination, the only one of 
record during that period of active duty, shows that the 
veteran did not have any defects at that time.  This is 
evidence against a claim of in-service skin disability.  
Furthermore, the veteran filed a claim for service connection 
for hearing loss shortly after his release from active duty 
in July 1991; there was no report by the veteran of a skin 
disability at that time.

The veteran has reported "foot trouble" during Army 
National Guard examinations.  For example, at examinations in 
November 1990, June 1993, and January 1995, the veteran 
reported that he had "foot trouble."  For the first two 
examinations, explanatory notes stated that the veteran had 
athletes' feet; the June 1993 examiner reported that the 
veteran was using over the counter medications with good 
relief.  An explanatory note to the January 1995 examination 
stated that the veteran had a chronic fungal infection of the 
feet.  

Even assuming that these reports are connected to the 
veteran's current skin disability, service connection would 
not be warranted based on these reports.  Service connection 
cannot be granted based on a disease incurred during periods 
of inactive duty for training in the National Guard.  See 
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Only if the 
veteran was called to active duty or had active duty for 
training could service connection be granted for either an 
injury or a disease.  Id.  The veteran's DD form 214 suggests 
that his periods of active duty during Vietnam and Operations 
Desert Shield and Desert Storm were his only periods of 
active duty as the reported total time spent on active duty 
matches up with the sum of those two periods.  Since the 
veteran's reported foot trouble was not evident during a 
period of active military, naval, or air service, service 
connection cannot be granted based on these reports.  
Furthermore, there is no competent medical evidence linking 
the veteran's reports of foot trouble with his current skin 
disability.     

The veteran has stated that his skin disability of the 
bilateral hands and feet began in service.  The Board does 
not doubt the sincerity of the veteran's belief that he 
developed a chronic skin disability from his time on active 
military service.  The veteran could render an opinion as to 
having dry, cracking skin, or any other common symptom of a 
skin disability, while he was in service.  However, as a lay 
person without the appropriate medical training and 
expertise, he simply is not competent to provide a probative 
opinion on a medical matter, to include the diagnosis of a 
specific disability or the origins of a specific disability.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

The Board is aware of the veteran's representative's argument 
that a private physician indicated that the veteran has had 
his current skin disability since his service in Desert 
Storm.  In the July 2004 letter written by the private 
physician, he writes "[the veteran] states, however, that he 
has had this [disability] dating back to when he spent time 
in the military during Desert Storm..."  The physician is not 
rendering an opinion that the veteran has had this condition 
since 1991; he is simply restating what he was told by the 
veteran.

In sum, the preponderance of the competent evidence is 
against a finding of in-service skin disability of the 
bilateral hands and feet, and a nexus between the post 
service diagnosis of keratoderma of the bilateral hands and 
feet and service.  For all 


the reasons above, service connection is denied, and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for skin disability of the 
bilateral hands and feet is denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


